Citation Nr: 1802776	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  13-18 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army from October 1966 to February 1969.  Unfortunately, he died in May 2005.  The appellant is his surviving spouse.

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2017, the appellant testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO denied service connection for the cause of the Veteran's death.  The appellant did not timely appeal this decision, nor did she submit new and material evidence within one year of the decision.

2.  Evidence received since the June 2006 rating decision relates to the basis for the prior denial.

3.  At the time of the Veteran's death, he was in receipt of service connection for diabetes mellitus type II (DM II), which has been shown to have contributed substantially or materially to his death.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the June 2006 rating decision is new and material and the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1110, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.5, 3.159, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

The appellant first filed a claim for service connection for the cause of the Veteran's death in July 2005.  The claim was denied in a June 2006 rating decision.  The appellant was notified but did not appeal the decision.  Accordingly, the June 2006 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

In August 2010, the appellant filed the instant application to reopen her claim for service connection for the cause of the Veteran's death.  In support of her claim, she has submitted medical evidence indicating that the Veteran's service-connected DM II was a contributory cause of his death.  This evidence includes an August 2010 Supplementary Medical Certification from the county coroner as well as a narrative-form opinion from the coroner dated in November 2017.  VA also provided a medical opinion in June 2011 which contains findings favorable to the appellant's claim.  In light of the above, the Board finds that the evidence submitted since the June 2006 rating decision, when considered with previous evidence of record, relates to previously unestablished facts necessary to substantiate the claim.  As such, the evidence is new and material and warrants reopening of the claim.  See 38 C.F.R. § 3.156.

Merits of the Claim

The appellant contends that the Veteran's service-connected DM II was a contributory cause of his death.  For the reasons discussed below, the Board finds that the evidence supports her claim and that service connection for the cause of the Veteran's death is therefore warranted.

Dependency and Indemnity Compensation benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5(a)(1).  A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).

Service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In determining whether service connection for cause of death is warranted, the laws and regulations generally applicable to compensation for service-connected disability apply.  38 U.S.C. § 1310.  In this regard, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the pertinent evidence in this case reveals the following.  The Veteran died in May 2005; his death certificate reflects that the immediate cause of death was renal cell carcinoma.  In August 2010, the appellant submitted a Supplementary Medical Certification written by Dr. Miller, a physician and Board-certified forensic pathologist who at the time was serving as the Cuyahoga County Coroner.  The Certification notes that the Veteran's service-connected DM II was a "significant condition" which "contribut[ed]" to his death.  In June 2011, a VA Physician Assistant (PA) reviewed the claims file and conceded that DM II was a "risk factor" for renal cell carcinoma; however, the PA noted that the Veteran had other, nonservice-connected risk factors that could also have contributed, and thus it would be "purely speculative" to find that DM II substantially contributed to his death.

In November 2017, the appellant submitted a letter from Dr. Miller which shows that he performed an extensive review of the Veteran's medical history as well as the pertinent medical literature.  In pertinent part, Dr. Miller noted that "[p]atients with diabetes mellitus have an increased risk of developing cancers, including renal cell cancer," and concluded, "it is my opinion that diabetes mellitus contributed to [the Veteran's] death."

In sum, the Board finds that the preponderance of the evidence supports a finding that the Veteran's service-connected DM II contributed substantially or materially to his death.  As noted above, the objective medical evidence clearly establishes that the Veteran's DM II was at the very least a "risk factor" for renal cell carcinoma.  Moreover, the findings and opinion submitted by Dr. Miller, a specialist in death investigation, strongly support the appellant's claim.  Dr. Miller's letter demonstrates that he had knowledge of the Veteran's medical history and applied this knowledge to the facts of the case.  By contrast, the June 2011 VA PA's opinion is less detailed and reflects a neutral conclusion.  The Board finds Dr. Miller's conclusions to be more probative than the VA PA's opinion.  Accordingly, service connection for the cause of the Veteran's death will be granted.






ORDER

The application to reopen the claim for service connection for the cause of the Veteran's death is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


